Citation Nr: 1128669	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-06 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hokon Yoo, Law Clerk


INTRODUCTION

The Veteran had active military service from August 1966 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDING OF FACT

The competent evidence of record indicates the Veteran is diagnosed with right ear hearing loss for VA purposes that is etiologically related to active service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104 (West 2002), Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a) (2010).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The Veteran contends he suffers from a right ear hearing loss disability due to active service.  He asserts that he was subject to the very loud noise in the boiler room while stationed on board in the USS John W. Thomason (DD 760).  In reviewing the Veteran's service records, the Board notes that the Veteran served as a fireman.  As such, in-service acoustic trauma is conceded. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran was provided a VA audiological examination in May 2007.  The May 2007 VA examination report shows current right ear hearing loss for VA purposes.  Id.  After reviewing the claims file, to include service treatment records and physical examination, the VA examiner offered an etiological opinion that the Veteran's hearing loss in the right ear is not a result of his military noise exposure.  In this regard, the VA examiner noted that the record reflects that the Veteran's right ear hearing loss appeared in 1987, 17 years after separation.  The Board notes the VA examiner also opined that that it is at least as likely as not that the Veteran's hearing loss in his left ear is related to both his military and civilian noise exposure.  The left ear hearing loss appeared in 1982.  However, the VA examiner did not provide sufficient rationale in support of this negative opinion explaining why the Veteran's left ear hearing loss is a result of military noise exposure and his right ear hearing loss is not.  In addition, the Board notes that only difference between left and right ear is the timing hearing loss appeared.  However, the VA examiner did not provide sufficient rationale how a five-year difference of appearance of hearing loss affected his etiological opinion. 

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In addition, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  

In this regard, the VA examiner noted that the Veteran reported the significant military and civilian noise exposure.  The Board finds no evidence of record indicates that both military and civilian noise exposure did not contribute to right ear hearing loss as it contributed to left ear hearing loss and tinnitus.  Therefore, the Board concludes that it is at least as likely as not that the Veteran's right ear hearing loss was, in part, incurred in active service. 

As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for right ear hearing loss is warranted.


ORDER

Service connection for right ear hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


